Citation Nr: 0934416	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had more than 20 years of active duty prior to 
his retirement from service in April 1978.  The Veteran died 
in December 2004 and the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
the Board remanded the matter for further development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death was 
a result of Agent Orange exposure in service which initially 
manifested as prostate cancer and then spread to the brain.  
However, review of the claims folder reveals that the Veteran 
was exposed to ionizing radiation during service.  To afford 
the appellant all avenues of entitlement, the Board will also 
consider her claim as to due to ionizing radiation.  

Service connection for a disorder claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

In the present case, the service treatment records include a 
Record of Occupational Exposure to Ionizing Radiation showing 
that the Veteran was exposed to ionizing radiation (0.005 
rem) from July 1976 to October 1976 onboard the U.S.S. Orion 
AS-18.  According to VA law and regulations, the Veteran is 
therefore considered a "radiation-exposed veteran."  38 
C.F.R. § 3.309(d)(3) (2008).

Diseases specific to radiation- exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary. 38 C.F.R. § 
3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).

For claims involving atmospheric nuclear weapons test 
participation and the occupation of Hiroshima and Nagasaki, 
dose data will be requested from the Department of Defense. 
38 C.F.R. § 3.311(a)(2)(i), (ii). In this case, the veteran 
did not participate in those types of events. Therefore, his 
claim is covered by 38 C.F.R. § 3.311(a)(2)(iii) for "other 
exposure claims." For other exposure claims, a request will 
be made for any available records concerning the veteran's 
exposure to radiation. Other than the information contained 
in the service medical records, it does not appear that dose 
information has been requested.

The regulation compels the forwarding of all records 
pertaining to the veteran's radiation dose in service to the 
Under Secretary for Health. He or she will be responsible for 
the preparation of a dose estimate, to the extent feasible, 
based on available methodologies. 38 C.F.R. § 
3.311(a)(2)(iii). Because the procedures were not followed, 
the Board finds that further development for the claim of 
service connection for the cause of the veteran's death is 
warranted and a remand is necessary in order to give the 
appellant every consideration with respect to the appeal and 
to accord her due process of law. 

The Board finds that a remand is necessary for the purpose of 
obtaining an opinion from the VA Under Secretary for Health 
as to whether there is a 50 percent probability or greater 
that the Veteran's brain cancer was due to radiation exposure 
during active duty service.  See 38 C.F.R. § 3.311(c)(1) 
(2008).  See also 38 U.S.C.A. § 5103A(a) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, in accordance with 38 
C.F.R. § 3.311(a)(2)(iii), should forward 
the veteran's records concerning his 
radiation exposure, including the service 
records, to the Under Secretary for 
Health, for preparation of a dose 
estimate, to the extent feasible. (If a 
specific estimate cannot be made, a range 
of possible doses should be provided.)  
The RO should specifically point out that 
the Record of Occupational Exposure to 
Ionizing Radiation shows that the Veteran 
was exposed to ionizing radiation (0.005 
rem) from July 1976 to October 1976 
onboard the U.S.S. Orion AS-18.  

2. If the above-requested development 
results in a positive dose estimate, refer 
the claim to the Under Secretary for 
Benefits for consideration under 38 C.F.R. 
§ 3.311(c). 2.  Forward the Veteran's case 
to the VA Under Secretary for Benefits for 
appropriate action under 38 C.F.R. 
§ 3.311(c), to include an opinion from the 
VA Under 
Secretary for Health as to whether there 
is a 50 percent probability or greater 
that the Veteran's brain cancer was due to 
radiation exposure in service.  

3. In the event that this development 
leads to a negative response (brain cancer 
is not related to radiation exposure in 
service), the claims folder should be 
referred to a VA physician to offer an 
opinion as to whether the Veteran's 
service-connected prostate cancer either 
caused or contributed substantially or 
materially to his death.  

4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the appellant's claim.  If 
action remains adverse to the appellant, 
provide her and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




